Case:20-02960-BKT7 Doc#:7 Filed:08/03/20 Entered:08/03/20 11:51:30                  Desc: Main
                          Document Page 1 of 1


                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF PUERTO RICO

       In re:

       RICARDO DIAZ GONZALEZ                                        CASE NO. 20-02960 (BKT)

          Debtor                                                    Chapter 13




                                 NOTICE OF APPEARANCE UNDER RULE 9010(b)
                                   OF THE FEDERAL RULES OF BANKRUPTCY
                                  PROCEDURE AND REQUEST FOR NOTICE TO
                                        CREDITORS UNDER RULE 2002

                SARLAW LLC hereby enters its appearance as counsel on behalf of BANCO POPULAR DE

       PUERTO RICO, SERVICER FOR FANNIE MAE (hereinafter “Banco Popular”), a party in interest,

       and requests copies of all filings and notices henceforth.


                                                  s/SERGIO A. RAMIREZ DE ARELLANO_____
                                                  SERGIO A. RAMIREZ DE ARELLANO
                                                  SARLAW LLC
                                                  Attorneys for Banco Popular
                                                  Banco Popular Center, Suite 1022
                                                  209 Muñoz Rivera Avenue
                                                  San Juan, PR 00918-1009
                                                  Tel. 765-2988; 764-6392
                                                  Fax No. 765-2973
                                                  USDC No. 126804
                                                  sramirez@sarlaw.com

                                              CERTIFICATE OF SERVICE

                WE HEREBY CERTIFY that a true and correct copy of the foregoing has been filed
       electronically on this day with the Clerk of the Court using the CM/ECF System, which will send
       notification of such filing to the parties which have made an electronic appearance in this case.


                                                  s/SERGIO A. RAMIREZ DE ARELLANO____
                                                  SERGIO A. RAMIREZ DE ARELLANO
